Buddy CASON, Ikki Contreras, et al., Plaintiffs-Appellees-Cross-Appellants,
                 David Tony Neisler, Gerald Wendell Spivey, et al., Plaintiff-Appellees,

                                                      v.

            Jim SECKINGER, Thomas Jones, et al., Defendants-Appellants-Cross-Appellees.
                                               No. 99-11125.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                               Oct. 24, 2000.
Appeals from the United States District Court for the Middle District of Georgia. (No. 84-00313-5-CV-1-
CWH, Claude W. Hicks, Jr., Judge.

Before CARNES and BARKETT, Circuit Judges, and POLLAK*, District Judge.

        CARNES, Circuit Judge:

        This appeal stems from a lawsuit that was filed sixteen years ago on behalf of a class consisting of
all male and female inmates ("plaintiffs") presently or in the future housed by the Georgia Department of

Corrections at the Middle Georgia Correctional Complex. The lawsuit was brought against the Georgia
Department of Corrections and certain officials ("defendants"), and it sought injunctive relief to remedy
numerous alleged Constitutional violations. The parties differences were resolved by entry of a series of

consent decrees between May 10, 1990 and March 29, 1996.
        On November 12, 1998, defendants filed a motion to vacate and terminate all remaining consent
decrees pursuant to the Prison Litigation Reform Act ("PLRA"), 18 U.S.C. § 3626. In opposition to the

motion, plaintiffs requested an evidentiary hearing on the issue of whether there are current and ongoing

violations of class members' federal rights, and they also urged the court to grant a motion they had filed in
1995 seeking leave to amend their complaint to add related claims under the Americans with Disabilities Act

(ADA), 42 U.S.C. § 12101, et seq., and the Rehabilitation Act, 29 U.S.C. § 701 et seq. The district court

granted the defendants' motion to terminate only insofar as it pertained to the enforcement of the consent

decrees within the present suit, but denied their motion to vacate the "substance" of the underlying decrees.1


    *
     Honorable Louis H. Pollak, U.S. District Judge for the Eastern District of Pennsylvania, sitting by
designation.
    1
    All of the orders in this case were entered by a magistrate judge. Because the parties consented to
have the magistrate judge act as the district court pursuant to 28 U.S.C. § 636(c), we will refer to the
magistrate judge's actions as those of the district court.
The district court also denied the plaintiffs' request for an evidentiary hearing as well as their motion to amend
their complaint. For the reasons set forth below, we vacate that portion of the district court's order pertaining

to termination of the consent decrees and remand with instructions to hold an evidentiary hearing in

accordance with the requirements of the PLRA. We affirm that portion of the district court's order denying

plaintiffs leave to amend their complaint.
                                              I. BACKGROUND

        The underlying civil action seeking injunctive relief from allegedly unconstitutional prison conditions

that existed in the Middle Georgia Correctional Complex was originally filed in 1984.2 A class was certified

consisting of all male and female inmates presently or in the future housed in the Middle Georgia Correctional
Complex. The case was eventually resolved by the entry of a series of consent decrees designed to remedy

the alleged institutional deficiencies. Of primary importance to the issues on appeal are fourteen consent

decrees that were entered beginning in 1990 and ending in 1996. Of those fourteen orders, three contained
provisions for automatic termination, and for that reason are not at issue in the present appeal.3 The
remaining consent decrees did not contain any provision for automatic termination.4


    2
      The lawsuit claimed that prison conditions were unconstitutional because, it was alleged, there was:
(1) pervasive sexual abuse of female inmates by staff; (2) pervasive sexual harassment of female inmates
by staff; (3) an inadequate classification system; (4) use of excessive force, physical violence, and verbal
abuse; (5) the illegal use of stripping and restraints on mentally ill inmates; (6) violations of basic
privacy rights and illegal stripping; (7) enforcement of existing orders; (8) inadequate staffing; (9)
life-threatening structural and physical plant conditions; (10) deliberately indifferent medical, dental, and
mental health care; (11) deficient food and food services; (12) inadequate access to the courts; (13)
unlawful visitation, mail, and telephone practices; (14) inadequate fire safety; (15) inadequate
occupational health and safety; (16) insufficient vocational and educational programs; (17) lack of
exercise and recreation, and unjustified idleness; (18) lack of meaningful regulations on personal
property; (19) abusive protective custody procedures; (20) unlawful racial and religious discrimination;
(21) inadequate disciplinary and grievance procedures policies; (22) overcrowding; (23) the adverse
psychological effects of detention; and (24) inadequate mental health therapy and counseling.
    3
     The consent orders containing automatic termination provisions included the December 12, 1995
order dealing with mental health, the January 22, 1996 order regarding medical care, and the March 8,
1996 order regarding the physical plant and staffing.
    4
     The remaining consent decrees include orders pertaining to discipline and grievances (entered May
10, 1990); safety/sanitation, food, use of force, classification, visitation, mail and postage, and receipt of
funds (entered August 29, 1990); Jane Doe victims/witnesses of sexual abuse (entered March 11, 1992);
provision of counseling to Jane Doe victims (entered March 15, 1993); physical restraints, seclusion, and
stripping (entered February 1, 1994); investigation of sexual contact, sexual harassment, and sexual
abuse (entered November 22, 1994); permanent population cap at Metro State Prison and psychiatric
time to be provided at that prison (entered March 10, 1995); training of employees and female inmates
about sexual abuse, sexual contact, and sexual harassment (entered June 23, 1995); psychiatric hours at
Metro State prison (entered October 3, 1995); and degree requirements for mental health counselors
(entered March 29, 1996). There was also an order for permanent injunctive relief entered March 7,
        In 1996, Congress enacted the Prison Litigation Reform Act ("PLRA"), 18 U.S.C. § 3626. The

PLRA altered the landscape of prison reform litigation in two primary respects. First, it prescribed limits on

the scope of prospective relief that a court has the authority to enter, mandating that prospective relief will
not be entered "unless the court finds that such relief is narrowly drawn, extends no further than necessary

... and is the least intrusive means necessary to correct the violation of the Federal right." 18 U.S.C. §

3626(a)(1).

        Second, the PLRA limits a court's authority to continue to enforce previously entered prospective
relief in prison litigation reform cases. Section 3626(b)(1)(A) establishes specified time frames under which

prospective relief is terminable upon motion of a party. Section 3626(b)(2) sets forth an additional ground

for termination, providing that a defendant shall be entitled to immediate termination of any prospective relief
that was entered without the required findings that "the relief is narrowly drawn, extends no further than

necessary to correct the violation ... and is the least intrusive means necessary to correct the violation...." Id.

Both subsections (b)(1)(A) and (b)(2) are limited by § 3626(b)(3), which provides that prospective relief shall
not terminate if the court determines that the relief remains necessary to "correct a current and ongoing

violation of [federal rights], extends no further than necessary to correct the violation ... and that the

prospective relief is narrowly drawn and the least intrusive means to correct the violation." Id. § 3636(b)(3).

        In 1998, the defendants moved pursuant to § 3626(b) of the PLRA for an order terminating and

vacating all consent decrees that did not already contain provisions for automatic termination. The district
court granted the motion in part, concluding that there was no "current and ongoing" constitutional violations
sufficient to justify the continuation of the decrees under § 3626(b)(3). In reaching that conclusion, the

district court denied plaintiffs' request for an evidentiary hearing. The court determined no evidentiary
hearing was required on the issue of whether there were current and ongoing violations because the plaintiffs

had not requested any additional injunctive relief in the two years preceding the defendants' motion, nor had

they alleged any non-compliance with the existing decrees during that two-year period. According to the

court, those two factors by themselves established that no current and ongoing violations existed, and for that
reason no evidentiary hearing was necessary.




1994, pertaining to sexual contact, sexual harassment, and sexual abuse.
        Acting pursuant to 18 U.S.C. § 3626(b)(1)(A)(iii),5 the district court granted the defendants' motion

to terminate the consent decrees insofar as the motion called for the termination of the underlying lawsuit.
Nonetheless, expressing its wish not "to destroy what it considers to be positive steps taken by the Department

in ensuring that its charges are properly looked after in accordance with Constitutional requirements," the

court denied the defendants' motion insofar as it requested that the court vacate the substantive provisions of

the consent decrees. The court was motivated to leave the substantive provisions alone by its desire to allow
courts in future cases involving these same defendants to be able to consider the substance of the prior

consent decrees. Perhaps recognizing the problematic nature of what it was doing, the court attempted to
explain that, "[t]he purpose of this order is simply to end this proceeding which has been pending in various

forms since 1984, nearly fifteen years, keeping intact the substantive provisions of all orders and injunctions

which have not expired by their own terms." (emphasis in original). The court emphasized that it did not
intend to permit the continued enforcement of the consent decrees, and to that end vacated and terminated

"all provisions in the various orders/injunctions entered herein dealing with enforcement by way of contempt

or otherwise ...." (emphasis in original).
        The district court also denied plaintiffs' motion to amend their complaint to add claims under the

ADA and the Rehabilitation Act. Counsel for plaintiffs originally filed the motion in 1995, more than ten
years after the lawsuit was initiated. The court delayed ruling on the motion until after the Supreme Court

ruled on the application of the ADA to state prison facilities. See generally Pennsylvania Dep't of

Corrections v. Yeskey, 524 U.S. 206, 118 S.Ct. 1952, 141 L.Ed.2d 215 (1998). The district court

subsequently denied the motion to amend on the grounds that adding a new sub-class to the litigation at such

a late stage would only serve to prolong the already protracted litigation. The court observed that plaintiffs

could present any ADA-related claims in a new lawsuit, and that requiring them to do so would in no way


    5
     Section (b)(1)(A) provides:

                 (1) Termination of prospective relief.—(A) In any civil action with respect to prison
                 conditions in which prospective relief is ordered, such relief shall be terminable upon the
                 motion of any party or intervener—

                         (i) 2 years after the date the court granted or approved the prospective relief;
                         (ii) 1 year after the date the court has entered an order denying termination of
                         prospective relief under this paragraph; or

                         (iii) in the case of an order issued on or before the date of enactment of the Prison
                         Litigation Reform Act, 2 years after such date of enactment.
adversely impact their ability to prosecute such a claim.

         The defendants appealed the denial of their motion to terminate the consent decrees in their entirety,
and the plaintiffs cross-appealed the denial of their request for an evidentiary hearing and the denial of their

motion to amend.
                                               II. DISCUSSION

         The provision of the PLRA pursuant to which the district court determined the decrees to be
terminable mandates that, upon motion of a party, prospective relief that was ordered prior to the date of the

PLRA's enactment shall be terminable two years after the effective date of the enactment, unless certain

specific findings are made. See 18 U.S.C. § 3626(b)(1)(A)(iii) and (b)(3). Here, there is no dispute that the

relief embodied in the consent decrees was ordered prior to the effective date of the PLRA's enactment and
that the defendants' motion was filed more than two years after that date. Thus, the relief is terminable unless
the limiting provisions of 3626(b)(3) prohibit termination. Before we can determine whether the issues

involving the extent of the district court's termination of the consent decrees are presented, we must decide
if termination was prohibited under 3626(b)(3) ("Prospective relief shall not terminate if...."). We turn to that
issue now, and to the plaintiffs' contention that they were wrongly denied an evidentiary hearing on it.

                             A. DENIAL OF THE EVIDENTIARY HEARING
         We review the district court's denial of a request for an evidentiary hearing for an abuse of discretion.

See Loyd v. Alabama Dep't of Corrections, 176 F.3d 1336, 1339 (11th Cir.1999).

                                1. The Requirement of an Evidentiary Hearing

         Section 3626(b)(3) provides:
         Prospective relief shall not terminate if the court makes written findings based on the record that
         prospective relief remains necessary to correct a current and ongoing violation of the Federal right,
         extends no further than necessary to correct the violation of the Federal right, and that the prospective
         relief is narrowly drawn and the least intrusive means to correct the violation.

18 U.S.C. § 3626(b)(3).
         The defendants argue that an evidentiary hearing is not required under § 3626(b)(3) where the

plaintiffs fail to allege any specific, continuing institution-wide violations of a federal right. Here, for more
than two years there had been no formal allegations that the defendants had violated any constitutional rights

of the plaintiffs. That alone, the district court concluded, ruled out any "current and ongoing" violations

within the meaning of the PLRA and made an evidentiary hearing unnecessary. The defendants, of course,
agree.
        In support of this position, the defendants cite Berwanger v. Cottey, 178 F.3d 834 (7th Cir.1999).

In Berwanger, the district court had appointed a monitor to oversee compliance with the consent decrees.

See id. at 840. The Seventh Circuit suggested that if there were current and ongoing violations, the

court-appointed monitor likely would have been aware of it. Id. The court suggested further that if the

information in the monitor's possession, together with any documents submitted by the parties, was not
sufficient to create a disputed issue of fact as to the existence of a violation, then the parties may not be

entitled to introduce more evidence on the issue. Id. ("Only if there are disputed issues of material fact must

the court hold a new hearing and receive testimony." ).

        There are two problems with defendants' reliance on Berwanger. First, it is not at all clear that the

factual and procedural circumstances in that case match those in this case. It is unclear that the plaintiffs in

Berwanger alleged that specific violations of federal rights existed at the time of the termination decision,

as the plaintiffs in this case did. In their response to the defendants' motion to vacate, these plaintiffs alleged

several specific violations of the federal rights of the class members.6 Also, the plaintiffs assert, without
contradiction by the defendants, that at a status conference held shortly before the termination decision they

offered the district court a series of class-member affidavits that, they contend, would have demonstrated the
existence of current and ongoing violations, but the district court refused to accept them.

        Another problem with defendants' reliance upon the Seventh Circuit's Berwanger decision is this

Court's own decision in Loyd v. Alabama Dep't of Corrections, 176 F.3d 1336 (11th Cir.1999). In that

decision, we held that it was an abuse of discretion for the district court to refuse to grant an evidentiary

hearing on the issue of whether the consent decrees satisfied the requirements of § 3626(b)(3), including

whether there was a current and ongoing violation. See id. at 1342. In contrast to what the Seventh Circuit

did in Berwanger, in Loyd we did not require plaintiffs who are seeking an evidentiary hearing to first

demonstrate the existence of a material question of fact. Instead, we seemed to suggest that a hearing would

be required in all such cases, stating "[i]t would read all meaning out of [§ 3626(b)(3) ] to force the party

opposing termination to show that the consent decree meets the requirements of § 3626(b)(3) and then not

provide that party with the opportunity to present evidence on that point." Id.



    6
     The alleged violations included sexual harassment of female inmates by prison guards and visitors,
sexual assault of a female inmate by a prison guard, sexual assault by a fellow inmate, and institutional
reluctance to investigate these claims or to provide therapy to the victims, as required under the consent
decrees.
          There was in Loyd, as there had been in Berwanger, a court-appointed monitor who had filed reports

(up until two months prior to the motion to vacate in Loyd), and those reports apparently did not indicate the

existence of any current and ongoing federal law violations. Id. Despite the existence of the monitor's written

reports, we held that an evidentiary hearing was required, stating, "[t]he party opposing termination must be

given the opportunity to challenge or supplement the findings of the monitor and to present evidence
concerning the scope of the challenged relief and whether there are current and ongoing violations of federal

rights in the prison." Id.

          In the present case, the plaintiffs were not afforded an opportunity to prove that there are "current and

ongoing" violations of class members' federal rights. Therefore, Loyd compels us to hold that it was an abuse

of discretion for the district court to refuse to grant plaintiffs the evidentiary hearing they requested on that
issue. It necessarily follows that the district court's termination (or partial termination) of the consent decrees
was premature at best. Accordingly, we will vacate that portion of the district court's order terminating the

decrees and remand the case with instructions that an evidentiary hearing be conducted on the § 3626(b)(3)
issues.

          In conducting the evidentiary hearing the district court will be called upon to interpret and apply the
"current and ongoing" violation component of § 3626(b)(3). Because there is substantial disagreement
between the parties about the meaning of that component, and because the district court appears to have

misapprehended the nature of the § 3626(b)(3) inquiries, we write further in order to provide the district court
and the parties with specific guidance on those subjects.

                               2. The Scope of the Required Evidentiary Hearing

          If a party has properly moved for termination of prospective relief under either § 3626(b)(1)(A) or
§ 3626(b)(2), the court must determine whether such relief should be continued under § 3626(b)(3). That

subsection provides that prospective relief shall not terminate if the court makes written findings on the record
that: (1) the prospective relief remains necessary to correct a current and ongoing violation of a federal right,

(2) the relief extends no further than necessary to correct the violation, (3) the relief is narrowly drawn, and

(4) the relief is the least intrusive means to correct the violation. See 18 U.S.C. § 3626(b)(3).

                                   a. The Meaning of "Current and Ongoing"
          The plaintiffs contend that a "current and ongoing" violation of federal rights, as that term is used

in § 3626(b)(3), includes more than just a currently existing violation. They ask us to adopt a standard of
"current and ongoing" that is broad enough to include the persistence of practices that have led to violations

of federal law in the past, even though no such violations currently exist. They say that if the institutional
policies that led to violations in the past are still in existence and pose a danger that future violations will

occur, then the court should find that the "current and ongoing" violation standard is met.

        We discussed the scope of the "current and ongoing" standard in Parrish v. Alabama Dept. of

Corrections, 156 F.3d 1128 (11th Cir.1998). There we took note of the issue about whether "current and

ongoing" means that a violation must exist "right now" or instead means a "substantial and very real danger

that a violation of rights will follow the termination of the injunction." Id. at 1129. However, it was not

necessary for us to decide the issue in Parrish because, under either standard, the plaintiff could not show

a "current and ongoing" violation in that case. Id. That is not the case here where we are remanding for an

evidentiary hearing in order to give the plaintiffs an opportunity to show a "current and ongoing" violation,

so we will now resolve the issue of what that entails.

        As we observed in Parrish, the phrase "current and ongoing" was originally enacted as "current or

ongoing." Id. at n. 3. In 1997 Congress amended the phrase to substitute "and" for "or." See Department of

Justice Appropriations Act, Pub.L. No. 105-119, § 123(a)(2), 111 Stat. 2440, 2470 (1997). The legislative

history of the enactment, which we did not have occasion to discuss in Parrish, clearly shows that Congress

intended "current and ongoing" to mean a presently existing violation, not a potential, or even likely, future
violation. The conference report explaining the amendment makes this clear, stating that the change to

"current and ongoing" (emphasis added):

        corrects the confusing use of the word "or" to describe the limited circumstances when a court may
        continue prospective relief in prison conditions litigation to make clear that a constitutional violation
        must be "current and ongoing". These dual requirements are necessary to ensure that court orders
        do not remain in place on the basis of a claim that a current condition that does not violate a
        prisoners' Federal rights nevertheless requires a court decree to address it, because the condition is
        somehow traceable to a prior policy that did violate Federal rights, or that government officials are
        "poised" to resume a prior violation of federal rights.
H.R. Conf. Rep. No. 105-405, at 133 (1997). Accordingly, we hold that a "current and ongoing" violation

is a violation that exists at the time the district court conducts the § 3626(b)(3) inquiry, and not a potential

future violation. On remand, the district court should hold an evidentiary hearing to allow both parties to

present evidence on whether there are any currently existing violations of class members' federal rights within
the meaning of § 3626(b)(3). In accordance with that provision, if the district court concludes that a "current

and ongoing" violation does exist, it must make written findings on the record about whether the prospective
relief aimed at that violation remains necessary to correct it. The court will also need to address the other

components of § 3626(b)(3).7

                               b. The Required Need-Narrowness-Intrusiveness Findings
            If the district court determines that there are current and ongoing violations sufficient to support the
continuation of the prospective relief, the court must then determine whether the scope of the existing relief

comports with the other findings required by § 3626(b)(3). Even where there is a current and ongoing

violation, prospective relief must be terminated unless the district court makes written findings on the record
that the relief extends no further than necessary to correct the violation, that the relief is narrowly drawn, and

that       the   relief   is   the    least   intrusive   means   to   correct   the   violation     (hereinafter,   the

"need-narrowness-intrusiveness" findings). See 18 U.S.C. § 3626(b)(3).

            As to those factors, in this case the district court stated only that the "the court specifically finds,

based on the content of the orders and upon the philosophy of the undersigned which existed prior to the

enactment of the PLRA, that the relief set forth [in the consent decrees] extends no further than necessary to
correct the ... violations dealt with by the parties ... at the time the orders were consented to and/or entered."
(emphasis in original). This statement indicates that the district court misunderstood both the nature and

extent of the analysis required by § 3626(b)(3).
             With regards to the nature of the § 3626(b)(3) inquiry, the district court's statement indicates that it
thought the question was whether the relief contained in the orders extended no further then necessary "to

correct the [alleged] violations dealt with by the parties and the court at the time the orders were consented

to and/or entered." (emphasis added). That is not the (b)(3) question. Instead, if there is a "current and

ongoing"         violation,     the    question    becomes    whether     the    prospective       relief   meets    the

need-narrowness-intrusiveness requirements at the time of the court's inquiry in response to the motion to

terminate. The court must make new findings about whether the relief currently complies with the

need-narrowness-intrusiveness requirements, given the nature of the current violations. It is not enough

under § 3626(b)(3) that the orders, when entered, were sufficiently narrow considering the violations that

existed at that time.

             Regarding the extent of the analysis, the district court's summary conclusion that the consent decrees



       7
     Of course, if the court finds no current and ongoing violation, the prospective relief must be
terminated.
"extend[ed] no further then necessary to correct the ... violations" was seriously deficient. We read §
3626(b)(3) as requiring particularized findings, on a provision-by-provision basis, that each requirement

imposed by the consent decrees satisfies the need-narrowness-intrusiveness criteria, given the nature of the

current and ongoing violation. It is not enough to simply state in conclusory fashion that the requirements
of the consent decrees satisfy those criteria. Particularized findings, analysis, and explanations should be

made as to the application of each criteria to each requirement imposed by the consent decrees.

        On remand, rather then summarily concluding that all of the consent decrees satisfy all of the

requirements of § 3626(b)(3), the district court should engage in a specific, provision-by-provision
examination of the consent decrees, measuring each requirement against the statutory criteria. The court must

determine, and enter findings about, whether each requirement extends no further than necessary to correct

a current and ongoing violation of a federal right, is narrowly drawn, and is the least intrusive means of
correcting that violation. Only if the court makes written findings on the record that the relief satisfies the

above need-narrowness-intrusive standards can the prospective relief be continued.8

    B. THE DISTRICT COURT'S PURPORTED "TERMINATION" OF THE CONSENT DECREES
        In its order, the district court stated that it was terminating the lawsuit, but leaving the substantive

provisions of the consent decrees intact. With respect to the termination of the lawsuit, the court stated that

it "contemplates and directs that all complaints regarding issues dealt with herein shall henceforth be

considered in new lawsuits if such become necessary.... To that end, all provisions in the various

orders/injunctions entered herein dealing with enforcement by way of contempt or otherwise, or requiring or

permitting enforcement action by class counsel within the framework of this case are VACATED and
TERMINATED." (emphasis in original). With respect to preserving the substantive provisions of the consent

decrees, the court stated, "[i]f orders or injunctions entered in [this case] have not been complied with, it will

be up to this court or any other court having jurisdiction over the issue at hand to determine whether new
operating procedures, etc. pass constitutional muster. Orders/injunctions herein previously entered may be

taken into consideration, if applicable, as may the fact that this court does not wish to destroy what it
considers to be positive steps taken by the [Defendants]...." Thus, while the court intended to terminate the

enforcement provisions of the consent decrees, it also intended that the decrees would continue to have some


    8
    Of course, we do not mean to suggest that the district court must conduct an evidentiary hearing
about or enter particularized findings concerning any facts or factors about which there is not dispute.
The parties are free to make any concessions or enter into any stipulations they deem appropriate.
effect although it is unclear exactly what effect.

         We have considerable doubt that the district court's partial termination of the prospective relief went

far enough to comply with the PLRA.9 It appears as though the court was interpreting § 3626(b) as operating

to limit the jurisdictional authority of a court to enforce the decrees instead of requiring the actual termination

of the decrees. If so, we have previously rejected that very interpretation of the PLRA. See Dougan v.

Singletary, 129 F.3d 1424, 1426 n. 4 (11th Cir.1997). However, we need not address that issue any further

now because we are remanding this case for an evidentiary hearing and findings on the issue of whether there
are any "current and ongoing" violations and, if so, on the need-narrowness-intrusiveness factors. Only after

the district court holds the evidentiary hearing and enters findings will we know whether any of the decrees

are due to be "terminated," and only then will any issues about what termination entails be presented. Also
it may be that any issues involving the scope of termination are shaped and clarified by the district court's
findings. For these reasons, we leave any such issues for another day.

                           C. DENIAL OF PLAINTIFFS' MOTION TO AMEND
         The plaintiffs cross-appeal the denial of their motion to amend the complaint to include certain ADA

and Rehabilitation Act claims and to certify a sub-class of individuals defined as disabled under the ADA and

handicapped under Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. The district court

denied the motion on the grounds that the addition of a new sub-class more than ten years after the case was

initially filed would needlessly prolong the already protracted litigation. The court also noted that the
plaintiffs could present any such claims in a new lawsuit if they wished to pursue them.
         The plaintiffs argue that the district court abused its discretion in denying their motion to amend. The
plaintiffs stress that, although some fifteen years have elapsed since this lawsuit was initiated, they originally

sought leave to amend the complaint in 1995, more than four-and-one-half years ago. The district court

delayed ruling on the motion to amend until after the Supreme Court decided whether the ADA was

applicable to state prison systems.10 The plaintiffs argue that the district court's delay in ruling on the motion


    9
     At oral argument counsel for plaintiffs conceded that the district court's approach was not proper.
When that counsel was asked how he would have drafted a termination order in this case, he directed us
to four orders that had been entered by another district court in other prison litigation reform cases, and
told us that they were good examples of how it should be done. Three of those four orders said that the
prior orders were "hereby vacated, dissolved, and terminated," while the fourth one said that the prior
orders were "hereby vacated and terminated and the action is dismissed."
    10
     The Supreme Court ultimately ruled that the ADA did apply to state prisons in Pennsylvania Dep't.
of Corrections v. Yeskey, 524 U.S. 206, 118 S.Ct. 1952, 141 L.Ed.2d 215 (1998).
was not their fault, and should not prejudice their efforts to bring the additional claims. They argue further

that the parties and the court have acted since 1992 as though the substantive issues that the ADA and
Rehabilitation Act raise were already part of the case, particularly with respect to mental health care and

conditions at geriatric and disabled inmate facilities.

           Federal Rule of Civil Procedure 15 provides, in pertinent part, that "a party may amend the party's

pleading only by leave of court or by written consent of the adverse party; and leave shall be freely given
when justice so requires." Fed.R.Civ.P. 15(a). While the plaintiffs stress that leave to amend "shall be freely

given," we stress that our review of the district court's denial of leave to amend is limited to deciding whether
there has been an abuse of discretion, which means we give that court considerably more leeway than if we

were reviewing its decision de novo. See In re Rasbury, 24 F.3d 159, 168 (11th Cir.1994). The question

before this Court is not whether we would have granted leave to amend under the "freely given" standard of
Rule 15, but whether the district court abused its discretion by not granting it under that standard and in the

circumstances of this case. As we have observed before, when we review only for abuse of discretion the
district court has "a range of choice ... so long as that choice does not constitute a clear error of judgment."

Id. (citation and quotation omitted).

           Even if we focus, as the plaintiffs argue that we should, on the date on which plaintiffs initially filed
their motion to amend rather then on the date when the district court ultimately ruled on it, we cannot say that

it the district court's denial of the motion constituted a clear error of judgment. The plaintiffs sought to amend
the complaint nearly eleven-and-one-half years after it was filed. Despite their protestations that the ADA
did not exist when they filed the suit, it had existed for nearly five years before they filed leave to amend, and

the Rehabilitation Act had been in existence since before they filed the lawsuit. Finally, as the district court

noted, if plaintiffs wish to pursue any claims they might have under the ADA and the Rehabilitation Act, they
will not be unduly burdened by having to file a new lawsuit to do so.
                                               III. CONCLUSION

        We AFFIRM that portion of the district court's order denying plaintiffs leave to amend their
complaint.

        We VACATE that portion of the district court's order denying an evidentiary hearing and partially

terminating the consent decrees, and we REMAND the case for further proceedings consistent with this
opinion.